Citation Nr: 1824124	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine for accrued benefits purposes.

2. Entitlement to service connection for papillary squamous cell carcinoma, to include as due to herbicide exposure, for accrued benefits purposes.

3. Entitlement to service connection for a thyroid disability for accrued benefits purposes.

4. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD for accrued benefits purposes.

5. Entitlement to service connection for a right ankle disability for accrued benefits purposes.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for accrued benefits purposes.

7. Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1967 to October 1970, with service in Vietnam. The Veteran died in December 2007. The Appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. DJD of the cervical spine was not related to the Veteran's active service, and did not manifest in service or within one year post-service.

2. Papillary squamous cell carcinoma was not related to the Veteran's active service, to include herbicide exposure, and did not manifest in service or within one year post-service.

3. A thyroid disability was not related to the Veteran's active service.

4. The Veteran did not have a diagnosis of PTSD.

5. An acquired psychiatric disorder to include adjustment disorder with depression was not related to the Veteran's active service.

6. The Veteran did not have a right ankle disability.

7. The Veteran was not service connected for any disabilities, and as such he did not meet the percentage requirements for a TDIU.


CONCLUSIONS OF LAW

1. Degenerative joint disease of the cervical spine was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 5121 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2017).

2. Papillary squamous cell carcinoma was not incurred in or aggravated by active service, and a tumor may not be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 5121 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2017).

3. A thyroid disability was not incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 5121 (2012); 38 C.F.R. §§ 3.303, 3.1000 (2017).

4. PTSD was not incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 5121 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2017).

5. An acquired psychiatric disorder, to include adjustment disorder with depression was not incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 5121 (2012); 38 C.F.R. §§ 3.303, 3.1000 (2017).

6. A right ankle disability was not incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 5121 (2012); 38 C.F.R. §§ 3.303, 3.1000 (2017).

7.  The criteria for entitlement to TDIU have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Board notes that neither the appellant nor her representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Previously the case was before the Board in April 2016. In addition the case was remanded in June 2011. Most recently in April 2016, the case was remanded for additional development. VA treatment records from September 2000 to December 2007 have been associated with the claims file. A supplemental statement of the case was issued in November 2017. As such the Board finds there has been substantial compliance with the prior remand.

III. Accrued Benefits

The Veteran filed a service connection claim for degenerative joint disease of the cervical spine, papillary squamous cell carcinoma, a thyroid disability, an acquired psychiatric disorder to include PTSD, a right ankle disability and TDIU in September 2007. While these claims were pending the Veteran died in December 2007. 

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid. See 38 U.S.C. § 5121(2012); 38 C.F.R. § 3.1000 (a) (2017). Persons eligible for accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent. 38 C.F.R. 
 § 3.1000(a) (2017). 

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. 38 U.S.C. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

The statute regarding accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C. § 5121A (2012). The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008. See Pub. L. No. 110-389, § 212,122 Stat. 4145, 4151(2008). In this case, the Veteran before October 10, 2008, and thus the provisions of the new statute do not apply. Appellant submitted a claim for dependency and indemnity compensation (DIC), death pension and accrued benefits in February 2008. Therefore, the Board has addressed the benefits listed above for accrued benefits purposes.

The appellant filed a claim for dependent and indemnity compensation, death pension and accrued benefits by a surviving spouse or child in February 2008. An August 2008 rating decision denied entitlement to accrued benefits for service connection for DJD of the cervical spine, papillary squamous cell carcinoma, a thyroid disability, an acquired psychiatric disorder to include PTSD, a right ankle disability and TDIU. The appellant submitted a subsequent notice of disagreement in October 2009. An SOC was thereafter issued in September 2010 and January 2012, and the appellant filed timely substantive appeals (VA Form 9) in September 2010 and March 2012. Consequently, the appellant has met the threshold requirements of the claims for purpose of accrued benefits and the Board will address the claims on the merits. The Board can only consider evidence in the claims file or constructively in VA's possession at the time of death. See Ralston v. West, 13 Vet. App. 108, 113 (1999).

The Board notes, that appellant's claim for entitlement to service connection for the cause of the Veteran's death is being remanded to the RO for additional development. This claim is being remanded in part for the RO to review the January 21, 2009 decision and affirmatively state whether appellant is or is not recognized as the Veteran's surviving spouse. In January 2009 correspondence the RO noted review of additional correspondence submitted by appellant regarding dependent status and continuously cohabitating with the Veteran prior to his death but did not explicitly stating whether appellant was classified as the Veteran's surviving spouse for purposes of the present claim. However, this determination does not impact the disposition of claims for accrued benefits decided herein. 

IV. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Herein, applicable chronic diseases are arthritis, and malignant tumors. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

As to herbicide exposure Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  

The Veteran served in the Republic of Vietnam from February 1969 to January 1970, during the applicable presumptive period and thus shall be presumed to have been exposed to herbicides.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e). 

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318.  
VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -7641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).
As an initial matter, the Board acknowledges that VA, effective August 4, 2014, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was certified to the Board in May 2012, (before August 4, 2014), whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.  See 38 C.F.R. § 4.125(a) (2017).  The recent regulatory update to incorporate the current DSM into the regulations does not affect evaluations assigned to mental disorders, however, because the update did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The Board notes that the Veteran or appellant has not asserted that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (West 2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. DJD cervical spine

The Veteran submitted a claim for service connection for a neck disability in September 2007. He reported that his current neck disability and ongoing neck pain was related to service. The Veteran was competent to describe his ongoing symptoms in-service and since and his statements were credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran had a diagnosis of cervical osteoarthritis with spasms. See February 7, 2006 VA treatment record.

The Veteran's service treatment records (STRs) have been associated with the claims file. At separation on the report of medical examination, clinical evaluation of the head, face, neck and scalp, and of the spine and other musculoskeletal systems was normal. See October 19. 1970 report of medical examination. At separation in October 1970 on the report of medical history the Veteran reported he was in good health and denied arthritis, bone, joint or other deformity, back trouble of any kind or swollen or painful joints. See October 19, 1970 report of medical history. 

VA treatment records have been associated with the claims file. An April 2006 MRI noted abnormal signal within the odontoid and superior C2 vertebral body, small protrusion of the disc to the right at C3-4 and to the left at C4-5, and mild bulging disc at C6-7. See April 26, 2006 VA MRI. April 2006 treatment records note that the Veteran's cervical pain is not related to cancer, and is likely neuralgia. See April 19, 2006 VA treatment record. VA treatment records note complaints of chronic neck pain and a disc abnormality. See May 22, 2006 VA treatment record. Additionally, treatment records note the Veteran was prescribed pain medication for his ongoing neck pain. 

The claims on appeal are being adjudicated on an accrued benefits basis and such claims are "based on evidence in the file at date of [the Veteran's] death." See 38 U.S.C. § 5121 (a) (West 2012). The evidence of record as of the date of the Veteran's death did not include any medical opinions or medical evidence that addressed the determinative issue of whether the Veteran's cervical osteoarthritis with spams is related to service. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for cervical DJD on an accrued benefits basis is warranted. There is no competent evidence to suggest that the Veteran's cervical DJD had its onset in-service. The Veteran's STRs are absent evidence of cervical osteoarthritis or any associated symptomatology during service.  Additionally, the Board finds there is no competent evidence to suggest that the Veteran's cervical DJD is otherwise related to service. None of the VA treatment records suggest any potential relationship between the Veteran's cervical DJD and service. The Board recognizes the Veteran's contentions that his cervical DJD was related to service. However, while the Veteran was competent to testify to in-service events, the record does not reflect that he had the requisite training or expertise to offer a medical opinion linking a current disability to service decades earlier, as he had not stated that a competent medical professional had made such attribution. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds that the Veteran's cervical DJD was not related to service and service connection is not warranted. 

In addition cervical spine arthritis was not "noted" during service or within one year of separation. See Walker, 708 F.3d 1331.  The Veteran's service treatment records reflect no finding, or diagnosis with respect to arthritis.  At separation in October 1970 on the report of medical history the Veteran reported being in good health and denied arthritis, rheumatism or bursitis, bone, joint or other deformities. Further, at separation the clinical evaluation of the head, neck, face and scalp, upper extremities and of the spine and musculoskeletal system was normal. VA treatment records note reports of neck pain in 2006, over 30 years after service. Based on the probative evidence of record the Board finds that the Veteran's cervical spine arthritis did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted.

Although the Veteran had established a current disability, the preponderance of the evidence weighs against finding that the Veteran's cervical DJD was related to his active service, and as such service connection for accrued benefits is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

B. Papillary squamous cell carcinoma

As noted above, the Veteran filed a claim for entitlement to service connection for papillary squamous cell carcinoma in August 2007. The Veteran submitted a statement in September 2007 contending that his papillary squamous cell carcinoma was the result of exposure to herbicides while stationed in Vietnam. Specifically, the Veteran provided information that he guarded a warehouse where herbicides, including Agent Orange were stored in 55 gallon drums. The Veteran reported significant spillage, and he was often breathing in this material. Additionally the Veteran reported in Vietnam he was often tasked with inspecting the perimeter of the base, and once while doing so a helicopter was spraying the outer perimeter of the base to kill any growth, and he felt the mist settle on his arms and face. The Veteran and appellant have reported that his cancer was a result of his in-service exposure to herbicides. 
The Veteran had a diagnosis of papillary squamous cell carcinoma, of the right and left base of the tongue. See March 3, 2004 VA treatment record. 

The Veteran's service treatment records have been associated with the claims file. At separation in October 1970 on the report of medical examination, clinical evaluation of the mouth and throat was normal. See October 19, 1970 report of medical examination. At separation on the report of medical history, the Veteran reported he was in good health and denied ear, nose or throat trouble, tumor, growth, cyst or cancer. See October 19, 1970 report of medical history. 

The Veteran's personnel records have been associated with the claims file. The Veteran's DD 214 notes his Military Occupational Specialty (MOS) was a security policeman. The Veteran served in Vietnam from February 1969 to January 1970. As noted above the Veteran served in Vietnam during the applicable presumptive period and exposure to herbicides is presumed. 

VA treatment records have been associated with the claims file. Treatment records note treatment for cancer beginning in 2004. February 2004 imaging noted an extensive lobular soft tissue mass involving the right tongue and likely extension across the midline and involvement of the intrinsic tongue musculature. See February 27, 2004 VA treatment record. Treatment records note the Veteran underwent chemotherapy and radiation.  

The claims on appeal are being adjudicated on an accrued benefits basis and such claims are "based on evidence in the file at date of [the Veteran's] death." See 38 U.S.C. § 5121 (a) (West 2012). The evidence of record as of the date of the Veteran's death did not include any medical opinions or medical evidence that addressed the determinative issue of whether the Veteran's papillary squamous cell carcinoma was related to service. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for squamous cell carcinoma on an accrued benefits basis is warranted. 

First as to, as to presumptive service connection the Veteran had a diagnosis of papillary squamous cell carcinoma, which is not listed as one of the presumptive diseases, noted above, and as such service connection on a presumptive basis is not warranted.   

Next, after consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for papillary squamous cell carcinoma is warranted on a direct basis. There is no competent evidence to suggest that the Veteran's papillary squamous cell carcinoma was otherwise related to service. None of the VA treatment records suggest any potential relationship between his papillary squamous cell carcinoma and service. The Board recognizes that the Veteran and appellant have asserted that the Veteran's cancer was related to service, specifically herbicide exposure. However, while the Veteran was competent to testify to in-service events the record does not reflect that he had the requisite training or expertise to offer a medical opinion linking a current disability to service decades earlier, and he had not stated that a competent medical professional had made such attribution. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the Board finds that the Veteran's papillary squamous cell carcinoma was not related to service and service connection is not warranted, on an accrued benefits basis.

In addition a malignant tumor, papillary squamous cell carcinoma was not "noted" during service or within one year of separation.  See Walker, 708 F.3d 1331.  The Veteran's service treatment records reflect no finding, or diagnosis with respect to clinical evaluation of the mouth and throat was normal. At separation on the report of medical history the Veteran reported he was in good health and denied ear, nose or throat trouble, tumor, growth, cyst or cancer. VA treatment records note reports of cancer in 2004, over 30 years after service. Based on the probative evidence of record the Board finds that the Veteran's papillary squamous cell carcinoma did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted.

Although the Veteran had established a current disability the preponderance of the evidence weighs against finding that the Veteran's papillary squamous cell carcinoma was related to his active service, and as such service connection for accrued benefits is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

C. Thyroid disability

In a September 2007 statement the Veteran reported that his thyroid did not work properly, and he was taking regular medication for this. See September 2007 Veteran statement. The Veteran had a diagnosis hypothyroidism. See December 17, 2007 VA treatment record.

The Veteran's service treatment records have been associated with the claims file. At separation on the report of medical examination, clinical evaluation of the endocrine system was normal. See October 19, 1970 report of medical examination. At separation on the report of medical history the Veteran reported he was in good health and denied recent weight gain or loss or frequent trouble sleeping. See October 19, 1970 report of medical history. 

VA treatment records have been associated with the claims file. May 2004 treatment records note impending hypothyroidism due to recent chemotherapy. See May 13, 2004 VA treatment record. Treatment records note the Veteran was prescribed medication for thyroid disease and had a diagnosis of hypothyroidism. See December 2007 treatment records. 

The claims on appeal are being adjudicated on an accrued benefits basis and such claims are "based on evidence in the file at date of [the Veteran's] death." See 38 U.S.C. § 5121 (a) (2012). The evidence of record as of the date of the Veteran's death did not include any medical opinions or medical evidence that addressed the determinative issue of whether the Veteran's hypothyroidism was related to service. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a thyroid disorder on an accrued basis is warranted. There is no competent evidence to suggest that the Veteran's hypothyroidism had its onset in-service or was related to service. The Veteran's STRs are absent evidence of thyroid disability or any associated symptomatology during service. Additionally, the Board finds there is no competent evidence to suggest that the Veteran's hypothyroidism was otherwise related to service. None of the VA treatment records suggest any potential relationship between the Veteran's hypothyroidism and service. Rather, VA treatment records note that the Veteran's hypothyroidism was attributable to his chemotherapy treatments. The Board recognizes the Veteran's contentions that his thyroid disability was related to service. However, while the Veteran was competent to testify to in-service events, the record does not reflect that he had the requisite training or expertise to offer a medical opinion linking a current disability to service decades earlier, as he had not stated that a competent medical professional had made such attribution. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds that the Veteran's thyroid disability was not related to service and service connection is not warranted. 

Although the Veteran had established a current disability the preponderance of the evidence weighs against finding that the Veteran's thyroid disability is related to active service, and as such service connection for accrued benefits is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

D. Acquired psychiatric disorder, to include PTSD

In September 2007 the Veteran submitted a claim for service connection for PTSD. 
The Veteran submitted an October 2007 Statement in Support of Claim for Service Connection for Post Traumatic Stress disorder. The Veteran reported that while working as a combat security police officer in Vietnam he was placed on the outer perimeters of the base for guard duty. He reported seeing rockets go off in the area, and watching for the enemy to come through the perimeters. After returning from Vietnam the Veteran reported becoming frightening if a car back fired and the noises of a helicopter would make him drop to the ground anticipating gunfire. He noted that his family did not know what was wrong, he drank a great deal and had difficulty keeping a job. 

The Veteran submitted a second stressor noting while stationed in Vietnam working as a combat security police officer he was tasked with guarding herbicides, including Agent Orange, and being misted by herbicides. He reported that after service, he avoided going out in the rain, and became very upset if someone sprayed him with water. 

The Veteran had a diagnosis of adjustment disorder. See March 19, 2004 VA treatment record.

VA treatment records have been associated with the claims file. March 2004 treatment records note an adjustment disorder with depressed mood, but without clinical depression. See March 19, 2004 VA treatment records. In March 2005 treatment records note the Veteran reported feeling depressed over his feeding tube, however he denied significant depressive symptoms or suicidal ideations. Screening did not indicate a mood disorder. See March 14, 2005 VA treatment record.  A December 2007 PTSD screening noted a positive PTSD screen and a positive depression screen. See December 19, 2007 VA treatment record.

The claims on appeal are being adjudicated on an accrued benefits basis and such claims are "based on evidence in the file at date of [the Veteran's] death." See 38 U.S.C. § 5121 (a) (West 2012). The evidence of record as of the date of the Veteran's death did not include any medical opinions or medical evidence that addressed the determinative issue of whether the Veteran's acquired psychiatric disorder was related to service. 

As to PTSD, there is no evidence establishing that the Veteran had a diagnosis of PTSD, confirming with the DSM-IV. As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds the preponderance of the evidence is against finding that the Veteran had a diagnosis of PTSD. The Veteran had stated he had PTSD as a result of his service in Vietnam, and described symptoms of depression, increased startle response, and excessive drinking, and difficulty maintaining employment. While the Veteran was competent to relate these in-service stressors and his symptoms, the Veteran was not competent to diagnose himself with PTSD or another psychiatric disorder generally, as such a diagnosis requires medical training and expertise. Jandreau, 492 F.3d at 1377. The issue of a current diagnosis in this case must be decided based on the medical evidence of record.

Treatment records note a positive screening for PTSD in 2007, however there is no evidence of a diagnosis of PTSD conforming to the DSM-IV. As such, without a diagnosis of PTSD or competent medical evidence of manifestations of that disorder, service connection is not warranted. 38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223

Next, the Board will consider whether service connection for accrued benefits is warranted for an acquired psychiatric disorder, other than PTSD. After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder is warranted. 

Treatment records note a diagnosis of adjustment disorder and reports of symptoms of depression. However, there is no competent evidence to suggest that the Veteran's acquired psychiatric disorder had its onset in-service or is related to service. The Veteran's service treatment records are absent evidence of an acquired psychiatric disorder or any associated symptomatology during service. Additionally, the Board finds there is no competent evidence to suggest that the Veteran's acquired psychiatric disorder is otherwise related to service. VA treatment records have attributed the Veteran's symptoms of adjustment disorder and reports of depression to his ongoing cancer diagnosis and treatment. The Board recognizes the Veteran's contentions that his acquired psychiatric disorder, to include adjustment disorder and depression was related to service. However, while the Veteran was competent to testify to in-service events, the record does not reflect that he had the requisite training or expertise to offer a medical opinion linking a current disability to service decades earlier, as he had not stated that a competent medical professional had made such attribution. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds that the Veteran's acquired psychiatric disorder was not related to service and service connection is not warranted. 

Although the Veteran had established a current disability, of adjustment disorder, the preponderance of the evidence weighs against finding that an acquired psychiatric disorder to include PTSD is related to his active service, and as such service connection for accrued benefits is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

E. Right ankle disability

As noted above, the Veteran filed a claim for entitlement to service connection for a right ankle disability in September 2007. The Veteran reported injuring his right ankle in service while jumping into a bunker, and as a result was assigned to guard duty for several weeks due to a bad sprain and his ankle was placed in a cast. See September 2007 Veteran statement. The Veteran had not reported any current symptoms of a right ankle disability. While the Veteran is competent to report his symptoms, he is not competent to state that he had a current diagnosis of a right ankle disability, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  Here, there are no Jandreau type exceptions.  As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

Here, there is no indication that the Veteran had a right ankle disability. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA treatment records have been associated with the claims file and at a no point reflect a right ankle disability. December 2007 treatment records note edema in the Veteran's ankles bilaterally, which resolved. See December 3, 2007 VA treatment record.  However there is no evidence of treatment for a right ankle disability. 

The Veteran's service treatment records have been associated with the claims file. May 1969 treatment records noted that on May 24, 1969 the Veteran fell in a bunker near his barracks causing injury to his right ankle. A severe right ankle sprain was diagnosed. See May 26, 1969 STR. A follow-up on May 30, noted the Veteran's ankle was still swollen and tender, examination noted no evidence of a tear and it was recommended that the Veteran remain in his quarters for 2 days for rest. See May 30, 1969 STR. Additional follow-up on June 3, noted that the Veteran's right ankle swelling had gone down, but pain was still reported. X-rays showed no fracture or opening of the joint space, and a clinically significant sprain was diagnosed. See June 3, 1969 STR. At separation on the report of medical examination the clinical evaluation of the lower extremities was normal. See October 19, 1970 report of medical examination. At separation on the report of medical history the Veteran reported he was in good health and denied arthritis, bone, joint or other deformity or swollen or painful joints. See October 19, 1970 report of medical history. 

The claims on appeal are being adjudicated on an accrued benefits basis and such claims are "based on evidence in the file at date of [the Veteran's] death." See 38 U.S.C. § 5121 (a) (2012). The evidence of record as of the date of the Veteran's death did not include any medical opinions or medical evidence that addressed the determinative issue of whether the Veteran had a current right ankle disability that was related to service. 

After consideration of all the evidence of record, the Board finds that the preponderance of evidence is against finding that entitlement to service connection for a right ankle disability based on accrued benefits is warranted. The Board notes that the Veteran was competent to report his observations and symptoms and his statements are credible. However, the Veteran's statements must be weighed against the other evidence of record. Here the Veteran's statements as to whether he had a right ankle disability that was related to service are outweighed by the other evidence of record. The Board finds that the medical evidence is more probative and more credible than the lay statements of record, and is against finding a current right ankle disability.

At separation from service the Veteran denied experiencing a right ankle disability. At separation in October 1970 a clinical evaluation of the lower extremities and musculoskeletal system was normal. On the report of medical history the Veteran reported being in good health and denied any arthritis, bone, joint of other deformities. These normal findings are inconsistent with ongoing manifestations of pathology. 

The Board has considered the Veteran's contentions that he injured his right ankle in-service, but finds no competent and credible evidence linking the Veteran's in-service injury to a current disability. Accordingly, the evidence of record as of the date of the Veteran's death did not include competent evidence of a right ankle disability. 

Although the Veteran had established a right ankle injury in-service there was no evidence of a current disability that was related to service, and as such service connection for accrued benefits is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.



F. TDIU

The Veteran submitted a claim for TDIU in September 2007. In the October 2007 Veteran's Application for Increased Compensation Based on Unemployability the Veteran reported last working full time in January 2004. He reported resigning his position and no longer being able to work since January 2004. See October 2007 Veteran's Application for Increased Compensation Based on Unemployability. 
It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For determining the rating level, disabilities resulting from common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Treatment records note that he Veteran was clearly totally disabled. See December 13, 2007 VA treatment records. Further, from March 2004 forward the Veteran was in receipt of a VA nonservice connected pension due to his papillary squamous cell carcinoma, and that the Veteran had been unable to work since February 2004. However, as discussed above service connection was denied for papillary squamous cell carcinoma.  

In this case the Veteran does not meet the threshold requirements for TDIU. The Veteran was not service-connected for any disabilities during the appeal. As such for the entire period on appeal the Veteran did not meet the threshold requirements for TDIU. 38 C.F.R. § 4.16(a).

The Veteran's claim for TDIU is being denied solely due to a lack of entitlement under the law, as discussed below. Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable. See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)). During the appeal the total combined rating was 0 percent, with no service-connected disabilities. The Veteran did not have one service-connected disability rated at 60 percent or more, or one service-connected disability rated at 40 percent and a combined rating of 70 percent or more during this period. Therefore, for this period the criteria for TDIU under 38 C.F.R. § 4.16 (a) are not met.

The Board is bound by the law and is without authority to grant benefits on an equitable basis. 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As such, entitlement to TDIU on an accrued benefits basis is denied as the Veteran did not meet the threshold requirements. 

ORDER

Entitlement to service connection for DJD of the cervical spine, for accrued benefits purposes, is denied.

Entitlement to service connection for papillary squamous cell carcinoma, for accrued benefits purposes, is denied.

Entitlement to service connection for a thyroid disability for accrued benefits purposes, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for accrued benefits purposes, is denied.

Entitlement to TDIU for accrued benefits purposes, is denied. 


REMAND

The appellant contends she is entitled to service connection for the cause of the Veteran's death. The appellant claims as the Veteran's surviving spouse. The Board notes at the time of his death, the Veteran had not been granted service connection for any disability.  The Veteran's death certificate noted the immediate cause of death was liver failure and hepatitis C. Appellant contends that the Veteran's papillary squamous cell carcinoma was a contributing factor in the cause of his death, and is related to his service in Vietnam. The Board finds that remand is warranted for additional development.

First, the RO should review the January 21, 2009 decision and affirmatively state whether appellant is accepted as the Veteran's surviving spouse.  The rating decision referred to payment of the Veteran's non-service-connected pension as applicable to a veteran with no dependents and no family income.  In the same decision, the RO denied the appellant's claim for a survivor pension on the basis of excess income but did not address eligibility as a surviving spouse.   In January 2009 correspondence the RO noted review of additional correspondence submitted by appellant regarding dependent status and continuously cohabitating with the Veteran prior to his death but did not explicitly stating whether appellant was classified as the Veteran's surviving spouse for purposes of the present claim. 

Then, and only if appellant is found to be the Veteran's surviving spouse, additional development should be undertaken as to the claim for entitlement to service connection for cause of the Veteran's death. A medical opinion is required to determine whether the Veteran's cause of death liver failure and hepatitis C may be related to his presumed exposure to herbicides while serving in Vietnam. As such the Board finds remand is warranted for additional development and if warranted a VA opinion. 

Accordingly, the case is REMANDED for the following action:

1. The RO should affirmatively state whether appellant is accepted as the Veteran's surviving spouse for the purposes of DIC benefits.

2. Thereafter, only if warranted, refer the case for a VA medical opinion with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's fatal liver failure and hepatitis C. The examiner shall review the Veteran's claim file, and revisit all prior opinions provided and answer the following questions:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's fatal liver failure and hepatitis C had its onset in, was caused or aggravated by, or is otherwise related to his service, to include exposure to herbicides? 

Review of the entire claims file is required. A complete rationale should be provided for any opinions expressed. Attention is directed to the Veteran's service in the Republic of Vietnam, during the applicable period and thus presumed exposure to herbicides. 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the appellant, she and her representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


